Order filed October 29, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00610-CV
                                   ____________

     IN THE MATTER OF THE MARRIAGE OF NANETTE YVETTE
             MARLON AND OLIVEIRA FLORINDA MARLON


                   On Appeal from the County Court at Law
                             Waller County, Texas
                      Trial Court Cause No. 19-01-25338

                                    ORDER

      The notice of appeal in this case was filed August 5, 2019. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before November 15, 2019. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM



Panel Consists of Chief Justice Frost and Justices Wise and Hassan.